In a proceeding pursuant to CPLR article 78 to review a determination of the Town of Goshen Planning Board dated March 12, 2003, which denied the petitioner’s application for a refund of a portion of a fee paid to the Town of Goshen for costs incurred in preparing a draft environmental impact statement, the appeal is from a judgment of the Supreme Court, Orange County (Rosenwasser, J.), dated August 18, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
By express statutory grant, the Town of Goshen was authorized to charge the petitioner a fee for costs it incurred in preparing a draft environmental impact statement (see ECL 8-0109 [7]). Accordingly, as the petitioner did not demonstrate that the portion of the fee challenged violated the relevant regulations or was otherwise unreasonable, the application seeking a refund was properly denied (see ECL 8-0113; 6 NYCRR 617.13; Matter of Coates v Planning Bd. of Inc. Vil. of Bayville, 58 NY2d 800, 802 [1983]; Suffolk County Bldrs. Assn. v County of Suffolk, 46 NY2d 613, 619 [1979]). Prudenti, RJ., Ritter, H. Miller and Spolzino, JJ., concur.